            Case 3:14-cr-00175-WHA Document 1221 Filed 06/17/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2                                SAN FRANCISCO DIVISION
 3

 4   UNITED STATES OF AMERICA,                            Case No. 14-CR-00175-WHA
 5                                Plaintiff,              [PROPOSED] ORDER GRANTING
                                                          AGREED MOTION OF PG&E FOR
 6                                                        EXTENSION OF TIME TO FILE
           v.                                             JOINT SUPPLEMENTAL BRIEF
 7
                                                          REGARDING PROPOSED
     PACIFIC GAS AND ELECTRIC COMPANY,                    CONDITIONS OF PROBATION
 8
                                                           (AS MODIFIED)
 9                                Defendant.

10

11
           This matter coming before the Court at the request of Pacific Gas and Electric Company
12
     (“PG&E”), the following is ORDERED:
13
                •   The Agreed Motion of PG&E for Extension of Time To File Joint Supplemental
14
                    Brief Regarding Proposed Conditions of Probation (ECF No. ____) is granted. The
15
                    supplemental brief of PG&E, the Federal Monitor and the United States
16
                    Government shall be filed no later than June 25, 2020. June 24 at noon.
17
           IT IS SO ORDERED.
18

19

20    Dated: June 17
                  __, 2020
21

22                                                        WILLIAM ALSUP
                                                          UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28
